Citation Nr: 1127087	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-21 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1988 to August 1996.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in November 2009. This matter was originally on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  


TDIU

The Veteran contends that his service-connected disabilities render him unemployable. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include lumbosacral arthritis with disc disease, 40 percent disabling; residuals of acetabular fracture, status post open reduction internal fixation, with degenerative joint disease of the left hip, 30 percent disabling; distal tibia fracture, left with postoperative residuals, 30 percent disabling; left shoulder strain, 30 percent disabling; residual laceration scar, left heel, 10 percent disabling; left knee, mild osteoarthritis, 10 percent disabling; radiculopathy, left lower extremity, 10 percent disabling; dislocation of right ring finger, zero percent disabling; and hemorrhoids, zero percent disabling.  The Veteran's combined evaluation for compensation is current 80 percent.

In July 2004, the Veteran completed and returned a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which indicates that the date that the Veteran's disability affected his employment, date he last worked full time, and the date he became too disabled to work was January 2000.  The Veteran noted that he last worked in a factory in Frankfort, 40 hours per week, from January to March and that his highest gross earnings per month was $800.  The Veteran did not list any other employment although the VA Form 21-8940 indicated that he should list all employment including self-employment for the last five years the Veteran worked.  

In May 2006, the Veteran underwent VA examination for individual unemployability.  The examiner assessed the severity of the Veteran's lumbar spine, left hip, left leg, left shoulder, left knee, and left heel.  The examiner noted that the Veteran had three years of high school and experience as a factory worker.  The examiner opined, "In my opinion, this Veteran is employable at desk-type work.  His job should not include prolonged walking, weight bearing, or stair climbing.  It should allow for frequent breaks as well. 

In January 2006, the Veteran reported at a mental health evaluation that he was currently unemployed and last worked in 2000 involved in temp services.  The Veteran also reported drinking two to three pints of wine per day, daily use of crack cocaine, and opiate consumption twice per week.  

In June 2007, an addiction discharge summary noted that the Veteran was screened in January 2006 at which time he began treatment but that since that time, Veteran completely stopped participating in treatment.  An outreach attempt was not necessary as the Veteran related that he may be existing treatment due to employment.  The therapist noted that the Veteran presented with no psychiatric disorders but did possess a severe cocaine and alcohol problem.  

In May 2009, the Veteran underwent VA examination.  The examiner assessed the severity of the Veteran's lumbar spine, peripheral nerves, left hip, left shoulder, left knee, and left foot and left ankle.  The examiner opined, "Based on my examination, I do feel that he has multiple orthopedic issues and I do feel that any type of significant manual labor would be extremely difficult for him to perform.  In regards to his unemployability, however, despite having multiple orthopedic issues, I do feel that he should be able to do some type of seated work."

In a November 2009 decision, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed the November 2009 Board decision to the Court.  In November 2010, VA's Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (JMR) requesting that the Court vacate and remand the Board's November 2009 decision.  

In January 2010, the Veteran underwent VA examinations for lumbar spine, left sciatic nerve neuropathy, left leg, left shoulder, left knee, left ankle, left hip, right ring finger, hemorrhoids, and left heel.  At that examination the Veteran reported that he had not worked since 2000 but that he was a student at a junior college pursuing social service courses and that he was able to perform all student duties despite left leg discomfort, hip and shoulder pain.  The examiner noted that the Veteran's hip and shoulder discomfort would prevent him from performing work that required manual labor but because of his educational background, he was suitable for sedentary work.    

In November 2010, the Court issued an Order remanding the matter.  In the JMR, the parties agreed, that a remand was required due to the Board's failure to provide an adequate statement of reasons or bases.  Specifically, the parties noted that the Board denied entitlement to TDIU because it found the Veteran capable of performing sedentary work.  The Board considered the Veteran's physical capabilities but did not specifically discuss whether he could be deemed substantially gainfully employed.  The parties agreed that remand was necessary for the Board to adequately explain its conclusion that the Veteran's occupation qualified as a substantially gainful occupation and noted that the Board should consider the Veteran's occupational history, including his last part-time position as a factory worker making $800 per month, to determine whether the Veteran could engage in substantially gainful employment.  In addition the parties noted that the Board should relate educational and occupational history factors to the Veteran's disabilities in deciding if the Veteran was capable of sedentary substantially gainful employment and noted that merely alluding to those factors to conclude that some form of employment was available amounted to an inadequate statement of reasons or bases.


In May 2011, VA received an Employability Evaluation authored by Christopher Wood, PhD, CRC, CDMS, after a review of the claims file and telephone interview with the Veteran.  Dr. Wood stated that the Veteran spoke to him by phone to review his education and that the Veteran went as far as the 10th grade before leaving high school and later on, while in the Navy, obtained a GED (General Equivalency Diploma) and that he was also trained as a hospital corpsman.  Dr. Wood also noted that after leaving the Navy, the Veteran worked as a tree trimmer helper, merchant patroller, day laborer and roofer helper and also held seasonal or temporary jobs in retain or other environments performing in like unskilled capacities such as Christmas holidays cashier at JC Penney and a day laborer at a factor.  

The summary of the evaluation noted, "The continuity of the medical record and findings and symptoms as well as the Veterans self reports and description of limitations are the basis for my opinion concerning functional capacity for work.  Concerning work, the Veterans recent relevant work history since discharge and over the past 15 years does not demonstrate the acquisition of any significant skills, let alone skills that would be transferable to sedentary work.  It is also my opinion that neither the Veteran's self reports nor the record establish a functional basis for sedentary work at an unskilled level.  Therefore, it is at least as likely than not that his service connected residual impairments and associated degree of disability have rendered him unable to secure or perform a substantially gainful occupation, and that this lack of employment capacity dates back to at least 5/30/06.  

The Board notes that there is a difference of opinion among the medical professionals.  

In deciding whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


